Exhibit 10.1

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective as of the 3rd day of September, 2016 (the “Effective Date”), by and
between J. ALEXANDER’S, LLC, a Tennessee limited liability company (“Borrower”)
and PINNACLE BANK (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender made a revolving line of credit loan (the “Loan”) to Borrower in
the original principal amount of ONE MILLION AND NO/100 ($1,000,000.00) DOLLARS,
evidenced and secured by the following:

 

(a) Revolving Promissory Note dated September 3, 2013 in the original principal
amount of $1,000,000.00 executed by Borrower to Lender (the “Line of Credit
Note”);

 

(b) Loan Agreement dated September 3, 2013 evidencing the Line of Credit Note
and other indebtedness owed by Borrower to Lender as therein described, executed
by Borrower and Lender, and further executed by by J. Alexander’s Holdings, LLC,
a Delaware limited liability company, J. Alexander’s Restaurants, LLC,  a
Tennessee limited liability company, J. Alexander’s Restaurants of Kansas, LLC,
a Kansas limited liability company, J. Alexander’s of Texas, LLC, a Texas
limited liability company, JAX Real Estate, LLC, a Delaware limited liability
company, JAX  RE  Holdings, LLC, a Delaware limited liability company, JAX Real
Estate Management, LLC, a Delaware limited liability company, Stoney River
Management Company, LLC, a Delaware limited liability company, SRLS LLC, a
Delaware limited liability company, Stoney River Legendary Management, L.P., a
Georgia limited partnership, and Stoney River, LLC, a Delaware limited liability
company (each a “Guarantor” and collectively the “Guarantors”), modified by
Amended and Restated Loan Agreement dated December 9, 2014 and further modified
by Second Amended and Restated Loan Agreement dated May 20, 2015  (collectively
the “Loan Agreement”);

 

(c) A mortgage/deed of trust lien on twelve (12) certain real estate assets
owned by JAX Real Estate, LLC, J. Alexander's, LLC, and J. Alexander's
Restaurants, LLC, each having a J. Alexander's Restaurant, Stoney River
Restaurant, or a Redlands Grill Restaurant located thereon (“Real Estate
Collateral”) securing the Line of Credit Note and other indebtedness as
described in each of the mortgages/deeds of trust and recorded in the
jurisdiction in which the respective real estate assets are located, as modified
and amended by First Master Modification Agreement dated December 9, 2014 and by
Second Master Modification Agreement dated May 20, 2015 (collectively the
“Security Instruments”);

 

(d) Assignment and Security Agreement executed by Borrower and Lender dated
September 3, 2013, modified by Amended and Restated Assignment and Security
Agreement dated December 9, 2014 and further modified by Second Amended and
Restated Assignment and Security Agreement dated May 20, 2015  (collectively the
“Assignment and Security Agreement”); and

 

--------------------------------------------------------------------------------

 

(e) Guaranties dated September 3, 2013, executed by each of the Guarantors, as
amended by Amended and Restated Guaranties dated December 9, 2014 and further
amended by Second Amended and Restated Guaranties dated May 20, 2015
(collectively the “Guaranties”).

 

(the Line of Credit Note, Loan Agreement, Security Instruments, Assignment and
Security Agreement and Guaranties, and all other instruments and documents now
or hereafter evidencing or securing the Loan, as amended, extended, or otherwise
modified from time to time, being collectively referred to herein as the “Loan
Documents”); and

 

WHEREAS, Borrower has requested and Lender has agreed to extend the maturity
date of the Line of Credit Note.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
of the parties, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender covenant and
agree as follows:

 

1.Subsections (a) and (b) on page one of the Line of Credit Note are hereby
deleted, and the following subsections are substituted in their place and stead:

 

(a)Commencing on October 3, 2013, and on the same day of each succeeding month
thereafter though August 3, 2019, monthly payments of interest only shall be due
and payable.

 

(b)The entire unpaid principal and all accrued interest and other charges shall
be due and payable on September 3, 2019 (the “Maturity Date”).

 

3.The Real Estate Collateral is and shall remain subject to the charge or
encumbrance of the Security Instruments, and nothing herein contained or done
pursuant hereto shall affect or be construed to affect the charge or encumbrance
of the Security Instruments or the priority thereof over other liens, charges,
or encumbrances or to release or affect the liability of any party or parties
who may now or hereafter be liable under or on account of any of the Loan
Documents.

 

4.The Loan Documents, as amended hereby, are fully enforceable in accordance
with their terms.  

 

5.The Guarantors join in the execution of this Agreement for the purpose of
acknowledging this Agreement, and to acknowledge and covenant that Guarantors,
under their existing Guaranties, guarantee, among other things and without
limitation, the full and prompt payment and performance to Lender at all times
of all indebtedness and obligations of Borrower to Lender, whether now existing
or hereafter arising, including, but not limited to, the indebtedness evidenced
by the Line of Credit Note and the Loan Documents, as amended hereby.

 

6.As of the Effective Date, Borrower and Guarantors have no claim, demand, or
right of setoff against Lender or any other party arising out of or with respect
to any of the Loan Documents or the indebtedness evidenced thereby.  

 

2

--------------------------------------------------------------------------------

 

 

7.The Loan Documents are hereby further amended to the extent necessary to
conform to the foregoing, but no further or otherwise.  The Loan Documents shall
continue in full force and effect, amended only as specifically stated
herein.  Lender reserves all of its rights, remedies, and privileges set forth
in the Loan Documents, as amended hereby.  This Agreement does not constitute a
novation of any of the Loan Documents.

 

8.Borrower is a Tennessee limited liability company, validly existing, and in
good standing under the laws of the State of Tennessee and has the authority and
power to enter into and perform its obligations under this Agreement.  The party
executing this Agreement on behalf of Borrower is duly authorized to act on
Borrower’s behalf.  

 

9.Borrower and Guarantors shall execute and deliver to Lender such instruments
and documents as Lender may from time to time reasonably require and shall take
such actions as Lender may from time to time reasonably require to carry out the
provisions contained herein and to assure the full realization by Lender of the
benefit of the Loan Documents and the security given thereunder.

 

10.Borrower shall pay all costs, fees, and expenses, including, but not limited
to, appraisal fees, recording fees and reasonable attorneys’ fees, incurred by
Lender in connection with the preparation and consummation of this Agreement and
in obtaining, maintaining, and preserving the collateral securing the
indebtedness evidenced and secured by the Loan Documents and otherwise in
protecting or perfecting Lender’s rights and interests pursuant to the Loan
Documents.  This Agreement is governed by the laws of the State of
Tennessee.  This Agreement is severable such that the invalidity or
unenforceability of any provision hereof shall not impair the validity or
enforceability of the remaining provisions.  This Agreement shall be binding
upon the parties hereto and their successors and assigns. This Agreement may be
executed in multiple counterparts that when taken as a whole shall constitute a
complete agreement.

 

11.BORROWER, GUARANTORS, AND LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS Agreement, ANY INSTRUMENTS
OR DOCUMENTS EVIDENCING OR SECURING THIS Agreement, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY
PARTY HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO
OR ACCEPTING THIS Agreement. FURTHER, BORROWER AND GUARANTORS HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF LENDER, NOR LENDER’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.  ANY
ACTION BROUGHT HEREUNDER OR WITH RESPECT TO THE SUBJECT MATTER HEREOF MUST BE

 

3

--------------------------------------------------------------------------------

 

BROUGHT IN THE STATE COURTS SITTING IN DAVIDSON COUNTY, TENNESSEE OR IN THE
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE WHICH SHALL
HAVE EXCLUSIVE JURISDICTION AND VENUE OF ANY SUCH MATTERS.  

 

{Signature pages to follow}

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Modification Agreement
effective as of the Effective Date.

 

BORROWER:

 

 

J. ALEXANDER’S, LLC,

a Tennessee limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

LENDER:

 

 

PINNACLE BANK

 

 

 

 

By:

/s/ William W. Decamp

 

William W. DeCamp, Senior Vice President

 

 

GUARANTORS:

 

 

J. ALEXANDER’S HOLDINGS, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

J. ALEXANDER’S RESTAURANTS, LLC,

a Tennessee limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 



 

5

--------------------------------------------------------------------------------

 

J. ALEXANDER’S RESTAURANTS OF

KANSAS, LLC, a Kansas limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

J. ALEXANDER’S OF TEXAS, LLC,

a Texas limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

JAX REAL ESTATE, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

JAX RE HOLDINGS, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

JAX REAL ESTATE MANAGEMENT, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 



 

6

--------------------------------------------------------------------------------

 

STONEY RIVER MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

SRLS LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

STONEY RIVER LEGENDARY MANAGEMENT, L.P.,

a Georgia limited partnership

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

STONEY RIVER, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Mark A. Parkey

Name:

Mark A. Parkey

Title:

Executive Vice President and Chief Financial Officer

 

 

 

7